DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (WO 2015/193278 A1) in view of Itoh et al. (WO 2016/098813; see previously-cited English language equivalent US 10,486,902 B2 which is referenced herein).
Consider claim 1.  Hognaland teaches a load-handling device for lifting and moving containers stacked in stacks in a storage system, the storage system having a plurality of rails or tracks arranged in grid pattern above the stacks of containers, the grid pattern having a plurality of grid spaces, each stack being located within a footprint of only a single grid space, the load handling device being configured to move laterally on the rails or tracks above the stacks, the load handling device comprising:  a lifting 
Hognaland does not explicitly teach separate motors for each of the sets of wheels.  Itoh teaches two motors associated with each of first and second sets of wheels (travel wheel lifting and lowering units 40 associated with X-direction travel wheels 38 in column 9, lines 5-7; and travel wheel lifting and lowering units associated with Y-direction travel wheels 48 in column 10, lines 14-16), wherein a first motor of the two motors to move two of the wheels of the associated set of wheels and a second motor of the two motors to move a remaining two of the wheels of the associated set disposed on an opposite side of the load handling device such that one of the two motors acts to lift one set of wheels only.  It would have been obvious to a person having ordinary skill in the art to modify Hognaland’s wheel assembly with a wheel positioning mechanism as taught by Itoh as a matter of 
Consider claim 2.  Hognaland teaches that the wheel positioning mechanism comprises:  a member (22) pivotally mounted at its outer end to each of the wheels; and two linkages (23 and 27), an inner end of each member being connected to one of the two linkages (linkage of 25, 27, 28, 23, and 22), the upper ends of both linkages being connected to a lower end of a common linkage (linkage of 25, 27, 28, 23, and 22).
Consider claim 3.  Hognaland teaches that the wheel positioning mechanism comprises:  motor means (25) acting on the common linkage, the motor means acting so as to draw the common linkage upwardly.
Consider claim 4.  Hognaland teaches that the motor means comprises:  the first or second motor (25), or a solenoid, or a worm gear, or a lead screw mechanism.
Consider claim 8.  Hognaland teaches that the wheel positioning mechanism comprises:  movable side panels (34a, 34b) on respective sides of the load handling device, the wheels disposed on each side of the load handling device being rotatably attached to the moveable side panels (see fig. 7).
Consider claim 9.  Hognaland teaches that the wheels mounted on each side of the load handling device are mounted in a frame structure (frame of 4) of the load handling device.
Consider claim 10.  Hognaland teaches that the frame structure is arranged around the cavity (see fig. 5).
Consider claim 11.  Hognaland teaches that the cavity is defined within the frame structure (see fig. 5).
Consider claim 12.  Hognaland teaches that the cavity is bounded on four sides by the frame structure (see fig. 5).
Consider claim 13.  Hognaland teaches that the wheel assembly comprises:  one or more of the wheels driven by a motor (20, 21) integrated with the wheel or located adjacent to the wheel.
Consider claim 14.  Hognaland teaches that one or more of the wheels comprises:  a wheel hub motor (see page 13, lines 23-26).
Consider claim 15.  Hognaland teaches that one or more of the wheels is driven by one or more motors (20, 21) located above the cavity.
Consider claim 16.  Hognaland teaches drive transfer means (35, 36, 32) disposed around the cavity for transferring drive from the or each motor to the or each wheel.
Consider claim 17.  Hognaland teaches that the drive transfer means comprises:  an arrangement of pulleys and drive belts (35, 36, 32).
Consider claim 18.  Hognaland teaches that one or more of the wheels includes comprises:  a channel (channel of 31a, see fig. 7) that cooperates with a drive belt (32) for driving the wheel.
Consider claim 19.  Hognaland teaches that the wheels disposed on respective sides of the load handling device are rotatably attached to moveable side panels (34a, 34b) of each respective side of the load handling device, the movable side panels comprising:  a pin and track mechanism (22, 33, and pin and track of 27), with pins (22 and pin of 27) locating in the tracks (33 and track of 27) when the panels are in situ on the sides of the load handling devices.
Consider claim 20.  Hognaland teaches that the side panels comprise:  a motor (25) or solenoid that moves each pin laterally in the track, a shape of the track in an inside of the panels and movement of the pins in the tracks being configured to cause the side panels to be displaced upwardly or downwardly depending on a direction of travel of the pin in the track such that movement in the panel causes the wheels associated with each panel to lift off the track or rails or engage the track or rails accordingly (see fig. 7 and page 9, line 32-page 10, line 7).
Consider claim 21.  Hognaland teaches that the side panels are mounted to a body of an upper part (upper plates of 4 having slots 33, see fig. 7) of the vehicle by way of rails (edges of 33), the rails being fixed to the body, and the pin (22) being slidably mounted to the rails.
Consider claim 22.  Hognaland teaches the storage system (15).
Consider claim 23.  Hognaland teaches a method of moving at least one load handling device (1) around tracks or rails (14) above a storage system (15), the method comprising:  placing a load handling device (1) with first and second sets of wheels (10, 11) on the tracks or rails above the storage system; and selectively engaging the first set of wheels of the load handing device with a first set of rails or tracks, or the second set of wheels with a second set of rails or tracks such that depending on the selection the load handling device moves in a first or second direction on the tracks or rails above the storage system (see fig. 7 and page 9, line 32-page 10, line 7).
Hognaland does not explicitly teach separate motors for each of the sets of wheels.  Itoh teaches two motors and selectively engaging the first set of wheels of the load handing device with a first set of rails or tracks via a first motor of the two motors, or the second set of wheels with a second set of rails or tracks via a second motor of the two motors (travel wheel lifting and lowering units 40 associated with X-direction travel wheels 38 in column 9, lines 5-7; and travel wheel lifting and lowering units associated with Y-direction travel wheels 48 in column 10, lines 14-16) such that depending on the selection the load handling device moves in a first or second direction on the tracks or rails above the storage system and wherein one of the two motors acts to lift half of a set of wheels only (for example, lifting and lowering unit 40 at side 32 actuates only the wheels 38 at side 32).  It would have been obvious to a person having ordinary skill in the art to modify Hognaland’s wheel assembly with a wheel positioning mechanism as taught by Itoh as a matter of simple substitution of known actuators for vertically moving .
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach two motors associated with each of the first and second sets of wheels.  This argument is not persuasive.  Itoh teaches two motors associated with each of the first and second sets of wheels, and it would have been obvious to modify Hognaland’s wheel assembly with a wheel positioning mechanism as taught by Itoh as stated in the 35 U.S.C. 103 rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.